 

Exhibit 10.2

 

Senior Note N-1

Original Principal Amount: $11,000,000

Holder: DBD Credit Funding LLC

 

THIS NOTE WAS ISSUED IN A PRIVATE PLACEMENT, WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD, ASSIGNED,
PLEDGED OR OTHERWISE TRANSFERRED (I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT COVERING THE TRANSFER OR AN EXEMPTION FROM SUCH
REGISTRATION AND (II) EXCEPT IN COMPLIANCE WITH SECTION 9.10 OF THAT CERTAIN
REVENUE SHARING AND NOTE PURCHASE AGREEMENT DATED AS OF OCTOBER 1, 2014, AMONG
THE COMPANY, THE COLLATERAL AGENT AND THE PURCHASERS (EACH AS DEFINED THEREIN).

 

INVENTERGY GLOBAL, INC. AND INVENTERGY, INC.

 

SENIOR NOTE

DUE SEPTEMBER 30, 2017

 

N-1

Original Principal Amount: $11,000,000

 

Issue Date: October 1, 2014

 

FOR VALUE RECEIVED, the undersigned, Inventergy Global, Inc., a Delaware
corporation and Inventergy, Inc., a Delaware corporation (collectively, the
“Company”) HEREBY PROMISE TO PAY DBD Credit Funding LLC or its permitted assigns
(the “Holder”), the Adjusted Principal Amount (as defined below) of this Note on
or before September 30, 2017, or such later date as the Holder may have
consented to pursuant to Section 2.2.4.1 of the Agreement (the “Maturity Date”),
or such earlier date as due and payable in accordance with the Revenue Sharing
and Note Purchase Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”), dated as of October 1, 2014, among
the Company, DBD Credit Funding LLC, as Collateral Agent and the Purchasers from
time to time party thereto, plus interest on the Adjusted Principal Amount
outstanding from time to time at the interest rate specified in the Agreement.

 

This Note (i) is one of a series of Senior Notes (herein called the “Notes”) of
the Company issued pursuant to the Agreement, (ii) is entitled to the benefits
and subject to the terms set forth in the Agreement with respect to the Notes,
and (iii) constitutes an Obligation under the Agreement. Capitalized terms used
but not defined herein have the meanings provided in the Agreement. The issuance
date of this Note is October 1, 2014.

 

The Adjusted Principal Amount of this Note is equal to the sum of (x)
$11,000,000, plus (y) any PIK Interest, in accordance with the Agreement, minus
(z) any prior principal amounts paid with respect to this Note.

 

 

 

 

Senior Note N-1

Original Principal Amount: $11,000,000

Holder: DBD Credit Funding LLC

 

Interest shall be payable on the interest payment dates specified in the
Agreement, and shall further be due and payable on any partial or complete
prepayment of this Note, on any portion of the Adjusted Principal Amount so
prepaid, and on the Maturity Date (and after the Maturity Date, to the extent
not paid, on demand) and upon any acceleration of the amounts due hereunder. All
computations of interest hereunder shall be made on the actual number of days
elapsed over a year of 360 days.

 

In case an Event of Default shall occur and be continuing, the entire principal
of this Note may become or be declared due and payable in the manner and with
the effect provided in the Agreement.

 

Interest on this Note shall accrue on the Adjusted Principal Amount of this Note
in the manner and at the rate or rates per annum determined pursuant to the
terms of the Agreement. Payments of principal and interest (other than payments
of interest payable as PIK Interest to the extent permitted or required by the
Agreement) on this Note are to be made in lawful money of the United States of
America in immediately available funds at the times and in the manner described
in the Agreement.

 

All payments made on account of principal hereof, and any adjustments to the
Adjusted Principal Amount, shall be recorded by the Holder and, prior to any
transfer hereof, endorsed on the grid attached hereto which is part of this
Note, provided, however, that the failure of the Holder hereof to make such a
notation or any error in such a notation shall not in any manner affect the
obligations of the Company to make payments of principal, interest or any other
amounts with respect to this Note and the Agreement.

 

The Company shall, upon surrender of a Note that is paid or prepaid in part,
promptly execute and deliver to the Holder a new Note equal in principal amount
to the unpaid portion of the Note surrendered.

 

The Company hereby acknowledges and makes this Note a registered obligation for
U.S. federal tax purposes. The Company shall be the registrar for this Note.

 

This Note shall be governed by and construed in accordance with the laws (other
than the conflict of laws rules) of the State of New York.

 

The Company hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, except as specifically otherwise provided in the
Agreement.

 

[The remainder of this page intentionally has been left blank.]

 

 

 

 

Senior Subordinated Note N-1

Holder: DBD Credit Funding LLC

 

In witness whereof, the Company has caused this Note to be executed and
delivered by its duly authorized officer, on the date first above mentioned.

 

  INVENTERGY GLOBAL, INC.           By: /s/ Joseph Beyers     Name: Joseph W.
Beyers     Title: Chief Executive Officer and       Chairman          
INVENTERGY, INC.           By: /s/ Joseph Beyers     Name: Joseph W. Beyers    
Title: Chief Executive Officer and       Chairman

 

Signature Page to Note

 

 

 

 

Senior Subordinated Note N-1

Holder: DBD Credit Funding LLC

 

PRINCIPAL AMOUNT OF NOTE AND PAYMENTS OF PRINCIPAL

 

 

 

Date  

Additional Principal

(PIK Interest)

 

Amount of

Principal Repaid

 

Remaining Outstanding

Principal Amount of

Note

 

Notation

Made By

 

                                                                     

 



 

 